DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the amendment filed on 1/28/2022.
No amendment to claims are presented.
Claims 1-5, 8-20 remain rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20120022837 by Asbury et al.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120022837 by Asbury et al, in view of US PGPUB No. 20120026167  by Ran et al.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120022837 by Asbury et al, in view of US PGPUB No. 20100128041 by Branets et al.
This action is made Final.

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7, 8:

    PNG
    media_image1.png
    220
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    86
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    586
    media_image3.png
    Greyscale
 


(Response 1) Specification [0059] states:
[0059] …. The term "sealing the fault" as used herein refers to remeshing, or reshaping, cells along a fault boundary so as to unify, join or merge topological elements in the mesh or sub-meshes to create the same discretization on opposite sides of the fault. In some embodiments, if the cells along the fault include tetrahedral cells, unifying topological elements may also refer to unifying simplices, or at least one of a 0-simplex (vertex point), a 1-simplex (line segment), and a 2-simplex (triangle) along the tetrahedral cells on both sides of the fault during sealing. Similarly, "unsealing the fault" as used herein refers to separating, splitting, or disjoining topological elements in the mesh to independently mesh cells along a fault boundary to create a different discretization on opposite sides of the fault.


    PNG
    media_image4.png
    467
    513
    media_image4.png
    Greyscale
Asbury shows same/unified/joint meshing on both sides of fault in the Fig.16. Applicant has merely alleged that meshes are misaligned and not unified. The vertical dashed lines remeshing, or reshaping, cells along a fault boundary so as to unify, join or merge topological elements in the mesh or sub-meshes to create the same discretization on opposite sides of the fault. The definition fits Fig.16. nearly perfectly.
The specification does not define what is meant by “same discretization”. 
Further, contrary to argument and annotated Fig. 16 showing “not unified” examiner points to applicant’s own specification. The specification [0064] states:
[0064] ….Sealed fault zone 270 in FIG. 4E now includes cells with contiguous vertices 279 as shown in the figure as a 2D representation, or unified topological elements in 3D surrounding fault 220….


    PNG
    media_image5.png
    401
    493
    media_image5.png
    Greyscale


The 3 contiguous vertices 279 in a sealed fault are shown in Fig.4E of applicant, which mirror the Asbury Fig.16 annotated (by Applicant). Not all vertices are present on both side of the sealed fault in both applicants disclosure and Asbury. 

    PNG
    media_image6.png
    353
    639
    media_image6.png
    Greyscale

For at least the above reasons, applicant’s own disclosure does not commensurate with arguments being presented, and therefore the arguments pertaining to Fig.16 are unpersuasive.
(Argument 2) Applicant has argued in Remarks Pg.7-8:

    PNG
    media_image7.png
    434
    529
    media_image7.png
    Greyscale

(Response 2) Neither the specification nor the claims define what is meant by “same discretization” or “different discretization”. So the argument above is subjective to interpretation. 
Asbury Fig.16 was used to show same discretization. Fig.7 was cited to show that claim limitation is broad enough to show that simply stating same discretization does not mean that interfaces have to match exactly on both sides. Specifically the claim 1 states:
Claim 1. 
…sealing a fault in a fault zone surrounding the fault in the geological model by unifying topological elements in the mesh to create the same discretization along opposite sides of the fault;

The claimed “same discretization” could mean the cells have to be same (e.g. cuboid or hexahedral) on both sides of the fault (as in Fig.7), but is broad enough and does not require that they must share common face completely on both sides of the fault.


    PNG
    media_image5.png
    401
    493
    media_image5.png
    Greyscale

 (Argument 3) Applicant has argued in Remarks Pg.9-10:

    PNG
    media_image8.png
    230
    524
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    511
    525
    media_image9.png
    Greyscale


(Response 3) The previous meshing does not have any impact on the emptying / remeshing of the interior to a boundary of a fault zone, as per the claim. i.e. no references of previous meshing is retained to reuse in remeshing again. This is evident from Fig.4A-E. Therefore the argument when the meshing is performed is only germane to how the fault is handled. For example, once the cells are emptied, the meshing is consistent in Asbury with a common goal as the invention, to eliminate the small cells. Asbury performs the emptying (identifying a boundary of a fault zone), and remeshing as previously mapped in rejection. For at least the above reasons the argument is unpersuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20120022837 by Asbury et al.
Regarding Claims 1 & 15
Asbury teaches a method and a system for a structure and stratigraphy preserving transformation of a geological model including a mesh of a plurality of cells, the system comprising: a processor  (Asbury : Fig.2 element 208) for a structure and stratigraphy preserving transformation of a geological model including a mesh of a plurality of cells (Asbury: Abstract, Fig.17 [0066]-[0069]) , the method executed by a computing device operating one or more processors  (Asbury : Fig.2 element 208) comprising: sealing a fault in a fault zone surrounding the fault in the geological model by unifying topological elements in the mesh to create the same discretization along opposite sides of the fault (Asbury: Fig.16 showing same discretization on the mesh along the fault; Also see Fig.7 [0031] [0048]-[0053]); emptying the fault zone of cells interior to a boundary of the fault zone (Asbury: Fig.11 (first representation) showing pair of horizons emptied around a fault) and initially remeshing the fault zone surrounding the sealed fault with new cells interior to the boundary (Asbury: Fig.11 (second representation) [0054] showing initial meshing) ; unsealing the fault by partitioning the mesh along the fault into one or more fault blocks and disjoining the topological elements on opposite sides of the fault (Asbury: See process of disjoining Fig.12-15(right side), transition from Fig.16 (initial) to Fig.17(final) and [0054]-[0055] ) ; additionally, remeshing one or more cells in the mesh adjacent to the unsealed fault independently in the fault blocks to create a different discretization on opposite sides of the unsealed fault  (Asbury : Fig.11(third representation) Fig.15 (right side) where one can see the fault zone identified with columns shifted --- with different discretization on the two sides of the fault; [0062]-[0064]) so as to remove sliver cells in the one or more of fault blocks (Asbury: Fig.16 showing sliver cells as small cell adjacent to the fault (same discretization) and Fig.17 showing different discretization on opposite sides of the fault 402; Also see Fig.11(third representation)[0062]-[0064]) ; updating the geological model by remapping the one or more of fault blocks into the geological model by closing the fault therebetween  (Asbury: Fig.17 [0066]-[0069]) ; and (a memory – Fig. 2 element 210/212/218) storing the updated geological model (Asbury: Fig.2 element 218; Abstract ) .  
Regarding Claims 2 & 16
 wherein the fault comprises a regular fault of which both ends of the fault extend to boundaries of the mesh or a sub- mesh such that the one or more fault blocks are disconnected (Asbury: Fig.17) , and wherein additionally remeshing the one or more cells adjacent to the unsealed fault comprises reshaping the one or more cells in each of the one or more of fault blocks independently (Asbury: Fig.17 in view Fig.16 where corresponding cells on the both side of the fault 402 are reshaped independently – evident with non-shared vertices on the fault) .  
Regarding Claims 3 & 17
Asbury teaches wherein the fault comprises a dying fault of which at least one end of the fault does not extend to a boundary of the mesh or a sub-mesh (Asbury: See Fig.10 where fault does not extend all though or See Fig.8 element 802 fault which terminates or another one on the left edge of Fig.8) , and wherein additionally remeshing the one or more cells adjacent to theAPPLICANT(S):LI, Wan-Chiu et al. SERIAL NO.:14/757,839 FILED:December 23, 2015 Page 3 unsealed fault comprises opening the partitioned mesh along a continuous surface traversing opposite sides of the dying fault  (Asbury: Fig.10 show continuous meshing around the fault) , simultaneously reshaping the one or more cells along both sides of the continuous surface dependently fault  (Asbury: Fig.10 show continuous meshing around the fault), and closing the partitioned mesh along the continuous surface (Asbury: Fig.9 closed partition around the Fig.9 fault as meshing around the fault) .  
Regarding Claim 4
Asbury teaches wherein the fault comprises a geological discontinuity selected from the group consisting of a regular fault (Asbury: [0003][0045]) 
Regarding Claims 5 & 18
Asbury teaches wherein the emptied cells in the fault zone comprises a mixture of cells with different numbers of faces (Asbury: See transitional Fig. 14 around 1402 compared to other cell in the zone having different number of faces; or in Fig.16 showing non-hehahedral cells) , wherein the initially remeshed new cells in the fault zone surrounding the sealed fault exclusively comprise cells from a first set with a single uniform number of faces (Asbury: Fig.11 (second representation) showing uniform cells) , and wherein cells in a transition zone outside and abutting the fault zone are initially remeshed with a second set of cells (Asbury: Fig.16 cells are uniform and in another format on the boundary) .  
Regarding Claim 8
Asbury teaches wherein initially remeshing the fault zone with the new cells comprises constraining some topological elements of cells from a first set to lie on the boundary of the fault zone, and to lie on intersections between one or more horizons with the fault in the fault zone  (Asbury: Fig.11 (initially) & Fig.16 (second representation additionally) cells lying on the fault divided/constrained by pillars (dashed lines), the horizons as opposite sides of the fault) .  
Regarding Claim 9
Asbury teaches comprising applying a paleo- chronological transform to the geological model (Asbury: [0030] as dividing along geological layers horizontally as shown in Fig.11 & 16).  
Regarding Claim 11
Asbury teaches wherein additionally remeshing the one or more cells comprises constraining some topological elements of the one or more cells to lie on the boundary of the fault zone, and to lie on intersections between one or more horizons with the fault in the fault zone (Asbury: Fig.11 (initially) & Fig.16 (second representation - additionally) cells lying on the fault divided/constrained by pillars (dashed lines), the horizons as opposite sides of the fault).  
Regarding Claims 12 & 19
Asbury teaches comprising exporting the updated model to a simulator for performing simulations selected from the group consisting of flow simulations, and geomechanical simulations (Asbury: [0066])  .  
Regarding Claims 13 & 20
Asbury teaches further comprising displaying the updated geological model on a display (Asbury: [0041]) .  
Regarding Claim 14
Asbury teaches wherein unifying topological elements comprises unifying simplices1 on opposite sides of the fault (Asbury: Fig.17 where the fault has common/unifying topological element of 2 point simplice (a line) forming a cell like a triangle/pyramid around fault).  
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PGPUB No. 20120022837 by Asbury et al, in view of US PGPUB No. 20120026167  by Ran et al.
Regarding Claim 6
Teachings of Asbury are shown in Claim 5. 
Asbury shows cells with different shapes so as to keep fault location precise, but does not explicitly teach this limitation.
Ran teaches wherein cells from the first set exclusively comprise tetrahedral cells, and wherein cells from the second set comprise a mixture of tetrahedral cells and pyramidal cells (Ran: [0038]-[0043]).
  	It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ran to Asbury to provide more details of types of cells used in meshing. The motivation to combine would have been that Ran’s method is based on the creation of a hex-dominant mesh coupled with a method of detecting cells affected by faults, consideration of the fault for these cells, and regularization of these cells processed in the case of degeneracy in three dimensions  (Ran: [0026]) . Further Ran and Asbury are analogous art to the claimed invention in field of meshing around faults  (Ran: Abstract [0026] and Asbury: Abstract).
---- This page is left blank after this line ----

Claim 7 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PGPUB No. 20120022837 by Asbury et al, in view of US PGPUB No. 20100128041 by Branets et al.
Regarding Claim 7
Teachings of Asbury are shown in Claim 1. 
Asbury shows cells with different shapes so as to keep fault location precise, but does not explicitly teach this limitation.
Branets teaches wherein initially remeshing the fault zone with the new cells comprises applying constrained Delaunay tessellation to populate the empty fault zone with cells from a first set (Branets: [0011] “In one general aspect, a method for generating a constrained Delaunay triangulation for a planar domain with boundaries and internal features includes approximating the boundaries and internal features of the domain with polylines…” internal features are ones close to faults [0083]).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Branets to Asbury with the motivation to generate adaptive cell sizes (as used in Asbury Fig.17) near the faults (Branets: Abstract, [0011][0083]). Additionally the motivation to combine would have been that Branets and Asbury are analogous art in the field of adaptive mesh generation for the (Branets: Abstract, [0011][0083]; Asbury: Abstarct). 

Regarding Claim 10
Branets teaches wherein additionally remeshing the one or more cells comprises applying constrained Delaunay tessellation to the one or more cells (Branets: [0011][0083]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
---- This page is left blank after this line ----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147Wednesday, March 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Simplex (plural simplices) definition from https://en.wikipedia.org/wiki/Simplex; Also See US Patent No. 6313837 by Assa